                                                                                              FILED
                                   UNITED STATES DISTRICT COURT                               JAN 31 2020
                                 SOUTHERN DISTRICT OF CALIFORN A
                                                                                       CLERK US DISTRICT COURT
                                                                                    SOUTHERN DISTRICT OF CALIFORNIA   _I
UNITED STATES OF AMERICA,                                                           BY                      DEPUTY
                                                                                                                       i
                                                                   Case No. · 19-cr-04897-DMS

                                              Plaintiff,
                 vs.
                                                                   JUDGMENT OF DISMISSAL
          Brandi Dimas,



                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1324(a){2){B){iii) - Bringing in Aliens Without Presentation(l-2)




 Dated:   f/31/ZtYzo                                         ~ -
                                                             Hon. B a r b a r a ~
                                                                                       ~
                                                             United States Magistrate Judge
